IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MARK ELY,                                : No. 977 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
SUSQUEHANNA AQUACULTURES, INC.           :
A/K/A SUSQUEHANNA                        :
AQUACULTURES INC. AT BRUNNER             :
ISLAND, AND DAVID ISOLANO,               :
                                         :
                 Respondents             :

MARK ELY,                                : No. 978 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
SUSQUEHANNA AQUACULTURES, INC.           :
A/K/A SUSQUEHANNA                        :
AQUACULTURES INC. AT BRUNNER             :
ISLAND, AND DAVID ISOLANO,               :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.